Citation Nr: 1709988	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He died in October 2016.  The Appellant is the Veteran's surviving spouse and has been substituted for this appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

During the entire appellate period, the Veteran's PTSD manifested, at worst, as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily, with routine behavior, self-care, and normal conversation. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In particular, although the Veteran was receiving Social Security Administration (SSA) disability benefits during his lifetime, the claims file does not include SSA treatment records.  However, the Veteran asserted in a May 2011 VA examination report that he was receiving SSA disability benefits due to his heart disability.  As there is evidence that the Veteran's SSA disability benefits was not related to PTSD, the Board finds that it need not obtain these records.  VA has met its duty to assist and can adjudicate the increased rating claim based on the evidence of record.  See id.  

During the appeal, the Veteran asserted that his PTSD signs and symptoms warranted a rating higher than the currently-assigned 30 percent disability rating. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Appellant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed an increased rating claim that was received by VA on November 24, 2008; thus, the Board shall consider the evidence from a year prior to this date until his death in October 2016.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran, the Appellant, or on their behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The General Rating Formula for Mental Disorders assigns ratings based on particular symptoms and the resulting functional impairments.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs.  See id.  VA must consider all symptoms of the Veteran's disorder that affected his occupational and social impairment.  See id. at 443.  If the evidence demonstrates that the Veteran suffered symptoms or effects that caused occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016).  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores.  These are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The Court of Appeals for Veterans Claims (Court) has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, it is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126. 

After filing his increased rating claim in November 2008, the Veteran was afforded a VA examination in December 2008, during which the examiner confirmed a diagnosis of PTSD and assigned a GAF score of 62 for the past year.  The Veteran indicated that he had one daughter from a previous marriage and that he was married for 30 years.  He told the examiner that he had infrequent contacts with his adult daughter and that he seldom saw her.  He stated that he has not contacted his brother in a few years, but that he talked to his sister regularly.  He told the examiner that he went to church regularly and that he had one friend.  In his free time, the Veteran liked to drive, watch television, and go to a restaurant with his friend.  The Veteran specifically denied a history of suicide attempts, violence, or assualtiveness, or problems associated with drug or alcohol abuse.  

The examiner noted that the Veteran's psychological functioning was largely unchanged since his previous VA examination in February 2007.  The Veteran showed irritability at home and elsewhere, had a few limited social contacts outside of this home, engaged in very narrow ranges of daily activities, and lived a moderately restricted life due to his physical disorders.  The Veteran indicated that he had not worked in the previous five years.

A psychiatric evaluation showed that he was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity and thought content were unremarkable.  His speech was spontaneous, clear, and he tended to "visit" a lot, which required the examiner to redirect him back to the examination topics.  His attitude was cooperative, friendly, relaxed, and attentive.  His affect was normal and his mood was dystrophic.  The Veteran's attention was intact and his though process was rambling, with the Veteran often overelaborating his responses to questions.  The Veteran's judgment showed that he understood the outcome of his behavior and his insight showed that he understood that he had a problem.  The examiner noted that the Veteran had average intelligence and that he had sleep impairment.  Specifically, the Veteran reported that he slept three to four hours per night and that he had nightmares from a couple of times per month to a couple of times per week.  He also described vague thoughts of being dead and stated that he was "tired of fooling with it."  The examiner noted that the Veterans' impulse control was fair, he was mentally competent, and that he was able to maintain minimum personal hygiene.  The Veteran's remote memory was normal and his recent and immediate memory was mildly impaired.  The examiner noted that the Veteran's recent and immediate memory impairment appeared to be age-related, but the Veteran also noted that intrusive thoughts of Vietnam made him distractible and prone to lose track of the tasks of the moment.  The Veteran's symptoms did not include hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, episodes of violence, or problems with activities of daily living.  

The Veteran met the criteria for a PTSD diagnosis mainly because his signs and symptoms included: recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; intense psychological distress and reactivity at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and an exaggerated startle response.  The examiner noted that the Veteran's symptoms were chronic but that they were largely unchanged since his February 2007 VA examination.  The examiner also noted that the Veteran attributed his social withdrawal, low frustration tolerance, feelings of detachment from others, poor sleep, and feelings of dysphoria to his stress exposure.  

The examiner determined that the Veteran's distant relationship with his daughter, short temper with people, social avoidance tendencies and certain parts of his reduced recreational life were due to his combined re-experiencing avoidance and hyperarousal symptoms of PTSD.  The examiner noted that while the Veteran was able to work for years with his PTSD symptoms, his symptom level during the examination likely prompted transient work difficulties under periods of increased stress, especially in terms of the Veteran's irritability and other hyperarousal symptoms.  Following the evaluation, the examiner concluded that the Veteran's PTSD signs and symptoms were transient or mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In a January 2009 statement, the Appellant described her observations of the Veteran's PTSD symptoms.  She noted that the Veteran had outbursts and that he tended to think that people were against him.  She asserted that he was "jumpy," short-tempered, and irrational at times.  She contended that the Veteran did not talk about his feelings or thoughts in a rational way, but rather that he kept his emotions inside until an outburst occurred.  She noted that the Veteran attended PTSD group sessions for a while but that he determined that this treatment was not helpful.  

The claims file includes several instances where the Veteran's PTSD screening test was positive or negative.  For example, May 2008 and December 2012 VA treatment notes showed that the screening test was negative, but July 2009 and August 2011 showed the opposite result. 

During an August 2009 VA mental health telephone encounter, a behavioral health laboratory report showed that the Veteran endorsed symptoms of severe depression and anxiety.  The Veteran also endorsed symptoms of suicidal ideation and stated that he sometimes thought about not living, but he indicated that he did not have any intent or plan to harm himself.  The Veteran stated that he drank alcohol to help with his depression symptoms.  He responded that his depressive symptoms included little interest or pleasure, feeling down or hopeless, trouble sleeping, tired and low energy, feelings of failure and guilt, trouble concentrating, motor retardation and agitation, and suicidal ideation.  The Veteran stated that he experienced these symptoms nearly every day, but that he experienced poor appetite or over-eating more than half the time.  The Veteran's anxiety symptoms included re-experiencing events, being upset, having physical symptoms, avoiding activities, loss of interest, feeling that life is shortened, being easily startled, and feeling distant, numb, and nervous.  He noted that he was quite a bit bothered by these symptoms.  He also noted that he was extremely bothered by disturbing memories, avoiding thoughts, trouble sleeping, and irritation, but that disturbing dreams and difficulty concentrating moderately bothered him.  He did not endorse any trouble with recall.  The Veteran reported alcohol use, but he denied any illicit drug use, psychotic symptoms, or manic symptoms.  

Approximately two weeks later, the Veteran stated in a VA mental health consultation note that he did not have problems at work or school, deterioration in his hygiene or grooming, social withdrawal, changes in eating habits, weight changes, panic attacks, obsessive or compulsive thoughts or behavior, hallucinations, paranoid ideations, or mania.  However, he endorsed symptoms of loss of energy or interest in activities, sleeping approximately four hours per night, feeling tired a lot, and depression.  A mental status examination showed that the Veteran's dress was appropriate and his behavior was cooperative and angry.  He had dull alertness and no homicidal or suicidal ideation.  His thought content was coherent, insight was impaired, speech was normal in tone and rate, thought processes were goal-oriented and circumstantial, mood was irritable, affect was flat, fund of knowledge was adequate, concentration was good, and memory was fair.  He was oriented to person, place, time, and situation.  The medical professional noted that the Veteran's main symptoms were irritability and some depression caused by stress from interaction with VA.  The Veteran's symptoms were assessed as alcohol abuse, insomnia, and a history of PTSD. 

In an October 2009 VA mental health medication management note, the Veteran asserted that his mood was fine but that he had some trouble sleeping.  A mental status examination showed that the Veteran was mildly irritable, but his insight and judgment were intact.  He did not show symptoms of suicidal or homicidal ideation, or auditory or visual hallucination.  His symptoms were assessed as PTSD and insomnia.  

A December 2009 VA mental health outpatient note showed that the Veteran's mood was fine and that he was not having problems at the time, but his wife indicated that he had anger problems.  A mental status examination showed that he was calm, guarded, and suspicious.  He did not report any homicidal or suicidal ideation.  

In a February 2010 VA mental health outpatient note, the Veteran reported difficulty sleeping and disturbing dreams, but felt that he had less anger.  He told the medical professional that he was staying busy by helping out a friend.  His mental status examination showed that he was calm and pleasant.  He did not report any suicidal or homicidal ideation.  His affect was much brighter than usual, but he did show some tearfulness.  Similar symptoms were noted in an April 2010 VA mental health outpatient note, where the Veteran's mental status examination also showed that he had blunted affect and was talkative.  

In a May 2010 VA mental health note, the Veteran reported that he was emotionally stable, but he had poor sleep and ongoing irritability.  A mental status examination showed that the Veteran was calm but somewhat irritable at times.  He did not report any homicidal or suicidal ideation.  Likewise, the Veteran described his mood as good on some days and bad on other days in a July 2010 VA mental health medication management note.  He stated that he tried to keep busy and that his sleep was fair.  A mental status examination showed that the Veteran was calm and appropriate, and his insight and judgment were intact.  He did not exhibit suicidal or homicidal ideation or auditory or visual hallucinations.  Similarly, the Veteran's mental status examination in a January 2011 VA mental health medication management note showed that he was calm, and without suicidal or homicidal ideation or auditory or visual hallucinations; however, the medical professional noted that the Veteran appeared dysthymic.  

During a May 2011 VA examination, the Veteran reported that he was taking Trazodone medication for his sleep-related symptoms and that he had not attended individual psychotherapy sessions since May 2010.  The Veteran reported that he had been married to the Appellant for over thirty years and that they had a fair relationship.  He asserted that he had contact with his sister.  His leisure activities included volunteering at the VA hospital and watching television.  A psychiatric examination showed that the Veteran did not have a history of suicidal attempts or violence.  He was cleanly and neatly groomed, and appropriately and casually dressed.  He was restless and his speech was spontaneous, clear, and coherent.  He was cooperative and attentive.  His affect was appropriate and mood was depressed and dysphoric.  His attention was intact and he was oriented to person, time, and place.  His thought process was rambling but his thought content was unremarkable.  He did not show signs of delusions.  The examiner noted that his intelligence was average.  He understood the outcome of his behavior and that he had a problem.  The Veteran reported that he slept three to four hours per night.  He did not have any symptoms of hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran asserted that he had some transient suicidal thoughts but he denied any intent to ever act on these thoughts.  His impulse control was fair and he was able to maintain minimum personal hygiene.  He did not have violent episodes but he indicated that he was angry with his wife at times.  He asserted that poor drivers irritated him and that his health physically limited his ability to perform certain tasks and affected his mood and outlook on life.  His remote and immediate memory was intact, but his recent memory was mildly impaired.  He stated that he had trouble remembering names and that he used to forget what he was doing from time to time.  The examiner indicated that the Veteran's memory symptoms were age-related.  

The VA examiner wrote that the Veteran's PTSD symptoms included efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and an exaggerated startle response.  Like during the December 2008 VA examination, the examiner noted that the Veteran attributed his social withdrawal, low frustration tolerance, feelings of detachment from others, and restless to his stress exposure.  Psychological testing showed that the Veteran endorsed severe symptoms of punishment feelings, loss of interest, worthlessness, sleeping less, tiredness, and fatigue.  He endorsed moderate symptoms of sadness, pessimism, past failure, loss of pleasure, self-dislike, suicidal thoughts or wishes, agitation, loss of energy, irritability, less appetite, concentration difficulty, and loss of interest in sex.  He also endorsed mild symptoms of crying and indecisiveness.  

The examiner determined that the Veteran's disturbing dreams, startle reaction, and hypervigilance were related to his PTSD, and that most of his other symptoms were related to both PTSD and major depression.  The Veteran was assigned a GAF score of 65 for his PTSD symptoms.  The examiner concluded that the Veteran's PTSD signs and symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran stated that he stopped working in the past due to his heart disorder.  The examiner noted that if the Veteran was employed, it would be more likely than not that his difficulties with sleep, irritability, and hypervigilance would have caused decreased work efficiency during periods of significant stress.  

The Veteran was afforded another VA examination in November 2013 during which he stated that he had weekly telephone contacts with his sister and limited contact with his daughter.  He stated that his relationship with his daughter was strained but that his marriage was going fairly well.  He told the examiner that he enjoyed playing golf or going to lunch with his friends.  He also stated that he liked to garden and take care of his pets.  He did not report any problems with activities of daily life.  He stated that he was fired as a parking garage attendant approximately two years prior; however, he denied having any problems or difficulties on the job with getting along with co-workers, supervisions, or patrons.  

The examiner noted that the Veteran had not sought any psychiatric treatment since the May 2011 VA examination and he indicated his prior mental health treatment was not helpful.  The Veteran met the criteria for PTSD because signs and symptoms included: recurrent and distressing recollections of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues; efforts to avoid thoughts, feelings, or conversations associated with the trauma; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and anxiety.  

A mental status examination showed that the Veteran was clean, neatly groomed, and well dressed.  He had good eye contact.  His hygiene was excellent and his physical appearance was good.  He had a normal level of activity and a cooperative manner.  His speech was normal in rate and rhythm.  He was oriented in all spheres.  He described his mood as anxious, but the examiner noted that he was good, pleasant, and polite.  His affect was appropriate but he became mildly upset and tearful when he discussed traumatic in-service events.  His thought content and progression were unimpaired, logical, and goal-directed.  His memory, attention, and concentration were within normal limits with no gross impairment noted by the examiner.  He did not have any symptoms of obsessive-compulsive behaviors, sleep problems, delusions, hallucinations, panic attacks, and histories of or current suicidal or homicidal ideation.  His impulse control was good and he denied engaging in any reckless or impulsive behaviors.  

The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 64.  The examiner noted that the Veteran exhibited a constellation of overall emotional difficulties marked by and including intrusive and avoidant symptoms, as well as symptoms of hyperarousal.  The examiner determined that the Veteran's symptoms appeared to have caused him some degree of distress and impairment in terms of his social functioning.  The examiner noted that these symptoms would have likely caused him some mild difficulties within an employment situation due primarily to reported irritability, problems with sleep, and periods of poor concentration during periods of significant stress.  The examiner concluded that the Veteran's PTSD symptoms amounted to occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or the symptoms were controlled by medication.  

After reviewing the medical and lay evidence, the Board finds that during the entire appellate period, the Veteran's PTSD signs and symptoms manifested, at worst, as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily, with routine behavior, self-care, and normal conversation.  Specifically, the December 2008, May 2011, and November 2013 VA examination reports, as well as VA outpatient treatment records, show that the Veteran complained of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and age-related memory loss.  Moreover, the Appellant noted her observance of these symptoms in a January 2009 letter.  Thus, the Veteran's symptoms warranted a disability rating of 30 percent during the appellate period.

However, a higher rating is not warranted because the frequency, severity, and duration of the Veteran's PTSD symptoms did not show occupational and social impairment with reduced reliability and productivity during this period.  While August 2009 and April 2010 VA treatment records noted that the Veteran's affect was flat and blunted, respectively, a February 2010 VA treatment note and December 2008, May 2011, and November 2013 VA examination reports indicated that his affect was appropriate or brighter than usual.  Essentially, the medical evidence indicates that the Veteran's speech was normal in tone and rate, he did not have any panic attacks, his insight and judgment were intact, and he had fluctuating moods that were depressed on several occasions due to his physical symptoms.  Although the Veteran complained of impaired memory symptoms on several occasions, VA examiners determined that these symptoms were related to his age and not his PTSD.  While the Veteran indicated on several occasions that he had vague thoughts of suicide, all of the medical evidence indicates that he did not have any plan or intent.  Furthermore, October 2009, December 2009, February 2010, May 2010, January 2011, May 2011, and November 2013 medical evidence shows that the Veteran did not have suicidal ideation.  Furthermore, while the Veteran noted that he had a strained relationship with his daughter, all of the evidence indicates that he maintained effective social relationships with his wife, sister, and friends.  Moreover, the Veteran's GAF scores ranged from 62 to 65 during the appeal period, which indicate that the Veteran had some mild symptoms or some difficulty in social, occupational or school functioning, but generally functioned pretty well with some meaningful interpersonal relationships.  

Overall, the preponderance of the evidence indicates that the Veteran's disability picture did not amount to occupation and social impairment with reduced reliability and productivity during his lifetime.  The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 30 percent for PTSD is denied.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular and Other Considerations

The Board has considered whether the evaluation of the Veteran's service-connected PTSD should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture was contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the Veteran's disability, the Board must determine whether the exceptional disability exhibited other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the Veteran's disability picture required the assignment of an extra-schedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected PTSD and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's symptoms mainly resulted in sleep impairment, depressed mood, anxiety, suspiciousness, and age-related mild memory impairment.  The Appellant and the Veteran did not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by the Veteran's assigned schedular rating.  See 38 C.F.R. §  4.130, DC 9411; see also Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran had other service-connected disabilities.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture during the appeal to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU) during the appellate period for the increased rating claim for PTSD.  See 38 C.F.R. §§ 3.340, 4.16 (2016); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009).  The Court has recognized that a 100 percent rating under the Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether any disabilities establish entitlement to Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114 (West 2014).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran had a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notably, such a scenario is rendered moot because a total schedular rating and SMC under 38 U.S.C.A. § 1114(s) have both been in effect for the Veteran's disabilities for the entire appellate period.  Thus, the issue of entitlement to TDIU is inapplicable under Rice for the service-connected disability on appeal.  The Board also determines that entitlement to any additional SMC benefits are not warranted at this time.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350 (2016); see also Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley, 22 Vet. App. at 280; Buie, 24 Vet. App. at 242.


ORDER

A disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


